DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         WILLIAM ROBSHAW,
                              Appellant,

                                     v.

        SCOTT J. ISRAEL, SHERIFF OF BROWARD COUNTY,
                           Appellee.

                               No. 4D18-926

                          [December 13, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 13-
027012.

  Bruce H. Little of Bruce H. Little, P.A., Fort Lauderdale, for appellant.

  David L. Ferguson, Joshua R. Levine and Seth Haimovitch of
Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.